OWEN, WILLIAM C., Jr. (Retired) Associate Judge.
The final judgment dissolving this twenty-six year marriage granted the wife’s petition for partition of certain jointly owned real property, with provision for a division of the net proceeds of the sale, but requiring each party to bear his or her own attorney’s fees and costs.
We find no reversible error demonstrated in the points raised on the husband’s appeal nor in the points raised on the wife’s cross-appeal. However, we understand from a review of the final judgment, as well as from representations made at oral argument before the court, that the provision in the final judgment requiring each party to bear his or her own attorney’s fees and costs (a) relates solely to the matter of attorney’s fees and costs incurred in connection with the dissolution, and (b) does not foreclose the court from subsequently determining the share which each of the parties shall bear of the cost, including attorney’s fees, incurred in connection with the partition action, as authorized by Section 64.081, Florida Statutes (1981).
AFFIRMED.
ANSTEAD and HERSEY, JJ., concur.